 



Exhibit 10.2
FORM OF CONVERTIBLE NOTE
THE SECURITIES EVIDENCED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.

      $612,500.00     “Issuance Date”

     FOR VALUE RECEIVED, SAVE THE WORLD AIR, INC., a corporation organized under
the laws of the state of Nevada (the “Company”), promises to pay to the order of
“Investor”, as that term is defined on the Acknowledgement and Acceptance page
of this Note (hereafter, together with any subsequent holder hereof, called
“Holder”), at “Investor’s Address”, as that term is set forth on such page or at
such other place as Holder may direct, the “Subscription Amount”, noted above
(the “Loan”), payable in full on the first anniversary of the date hereof (the
“Maturity Date”).
     The Company agrees to make payments to the order of the Holder in an amount
equal to $3,750 per month on the 1st day of each calendar month hereunder
commencing on the 1st day of January, 2007 and continuing on the first day of
each calendar month thereafter until the Maturity Date, at which time all sums
outstanding and unpaid hereunder shall be due and payable in full. If this Note
is not paid in full on or prior to the Maturity Date the remaining balance shall
be increased by 10% as an initial penalty, and the Company shall pay 2.5% per
month, compounded daily and prorated for partial months, for each month until
all sums due hereunder are paid in full.
     Payments of both principal and interest will be made in immediately
available funds in lawful money of the United States of America to the Holder at
the Investor’s Address.
     The Note is subject to the following additional provisions:
     1. The Company shall be entitled to withhold from all payments of principal
and/or interest of this Note any amounts required to be withheld under the
applicable provisions of the U.S. Internal Revenue Code of 1986, as amended, or
other applicable laws at the time of such payments.

 



--------------------------------------------------------------------------------



 



     2. This Note has been issued subject to representations, warranties and
covenants of the original Holder hereof and may be transferred or exchanged only
in compliance with the Securities Act of 1933, as amended, and applicable state
and other securities laws.. Prior to the due presentment for such transfer of
this Note, the Company and any agent of the Company may treat the person in
whose name this Note is duly registered on the Company’s Note register as the
owner hereof for the purpose of receiving payment as herein provided and all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary. The transferee shall
be bound, as the original Holder by the same representations and terms described
herein and under the Agreement.
     3. The Holder or Company may, at such Holder’s option, at any time on or
after the 90th day prior to the Maturity Date convert the principal amount of
this Note or any portion thereof, and any interest accrued and unpaid thereon
(the “Conversion Amount”), into a number shares of fully paid and nonassessable
Common Stock of the Company (the “Conversion Shares”) pursuant to the following
formula: the Conversion Amount divided by                      (as the same may
be adjusted from time to time pursuant to the provisions of this Note, the
“Conversion Price”). The Holder may exercise the right to convert all or any
portion of the Conversion Amount by delivering to the Company (i) an executed
and completed notice of conversion in the form attached to this Note (the
“Notice of Conversion”) to the Company and (ii) this Note. The business day on
which a Notice of Conversion and this Note are delivered to the Company in
accordance with the provisions hereof shall be deemed a “Conversion Date”. The
Company will transmit the certificates representing Conversion Shares issuable
upon such conversion of this Note (together with the certificates representing
the amount of this Note not so converted) to the Holder via express courier
within ten Business Days after the Conversion Date. No fractional shares shall
be issued upon conversion of this Note. The amount of any of the Conversion
Amount which is less than a whole share of Common Stock shall be paid to the
Holder in cash. The conversion of this Note may require that the Company amend
its charter to increase the number of common shares authorized and therefore,
the conversion may not take place prior to the Company’s completion of that
process. Any delay due to such circumstance shall not be an event of default
under this Note. Company shall promptly take action to affect such amendments to
its charter.
     4. The principal amount of this Note, and any accrued interest thereon,
shall be reduced as per that principal amount indicated on the Notice of
Conversion upon the proper receipt by the Holder of such Conversion Shares due
upon such Notice of Conversion.
     5. The number of Conversion Shares shall be adjusted as follows:
          a. If the Company shall at any time after the Issuance Date subdivide
its outstanding shares of Common Stock into a greater number of shares of Common
Stock, the number of Conversion Shares in effect immediately prior to such
subdivision shall be proportionately increased, and conversely, in case the
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the

 



--------------------------------------------------------------------------------



 



Conversion Price in effect immediately prior to such combination shall be
proportionately reduced.
          b. If the Company shall at any time or from time to time after the
Issuance Date makes, or fixes a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the number of
Conversion Shares issuable upon conversion of this Note shall be proportionately
increased; provided, however, that if such record date is fixed and such
dividend is not fully paid, or if such distribution is not fully made on the
date fixed therefor, the number of Conversion Shares shall be recomputed to
reflect that such dividend was not fully paid or that such distribution was not
fully made.
          c. If Company at any time or from time to time after the Issuance Date
makes, or fixes a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
Company other than shares of Common Stock, then and in each such event provision
shall be made so that Holder shall receive upon exercise of the conversion right
of this Note, in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of Company which Holder would have received
had the Conversion Amount of this Note been exercised on the date of such event
and had it thereafter, during the period from the date of such event to and
including the date of conversion or purchase, retained such securities
receivable during such period.
          d If the Common Stock issuable upon the conversion of this Note or
option to purchase is changed into the same or a different number of shares of
any class or classes of stock, whether by recapitalization, reclassification or
otherwise (other than a transaction described elsewhere in Section 5 of this
Note), then, and in any such event, each Holder shall have the right thereafter,
upon conversion of this Note or purchase pursuant to option to receive the kind
and amount of stock and other securities and property receivable upon such
reorganization or other change, in an amount equal to the amount that Holder
would have been entitled to had it immediately prior to such reorganization,
reclassification or change converted this Note, but only to the extent this Note
is actually converted, all subject to further adjustment as provided herein.
     6. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, upon an Event of Default (as
defined below), to pay the principal of, and interest on this Note at the place,
time, and rate, and in the coin or currency herein prescribed.
     7. Events of Default. Each of the following occurrences is hereby defined
as an “Event of Default”:
Nonpayment. The Company shall fail to make any payment of principal, interest,
or other amounts payable hereunder when and as due; or

 



--------------------------------------------------------------------------------



 



Dissolutions, etc. The Company or any subsidiary shall fail to comply with any
provision concerning its existence or any prohibition against dissolution,
liquidation, merger, consolidation or sale of assets; or
Noncompliance with this Agreement. The Company shall fail to comply in any
material respect with any provision hereof, which failure does not otherwise
constitute an Event of Default; or
Insolvency. The institution of bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against Company,
which proceedings shall not have been vacated by appropriate court order within
sixty (60) days of such institution.
     If one or more “Events of Default” shall occur, then, or at any time
thereafter, and in each and every such case, unless such Event of Default shall
have been waived in writing by the Holder (which waiver shall not be deemed to
be a waiver of any subsequent default) or cured as provided herein, at the
option of the Holder, and in the Holder’s sole discretion, the Holder may elect
to consider this Note (and all interest through such date) immediately due and
payable. In order to so elect, the Holder must deliver written notice of the
election and the amount due to the Company via certified mail, return receipt
requested, at the Company’s address as set forth herein (or any other address
provided to the Holder), and thereafter the Company shall have ten (10) business
days upon receipt to cure the Event of Default or pay this Note, or convert the
amount due on the Note pursuant to the conversion formula set forth above.
     8. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.
     9. This Note does not entitle the Holder hereof to any voting rights or
other rights as a shareholder of the Issuer prior to the conversion into Common
Stock thereof, except as provided by applicable law. If, however, at the time of
the surrender of this Note and conversion the Holder hereof shall be entitled to
convert this Note, the Conversion Shares so issued shall be and be deemed to be
issued to such holder as the record owner of such shares as of the close of
business on the Conversion Date.
     10. The Holder shall pay all issue and transfer taxes and other incidental
expenses in respect of the issuance of certificates for Conversion Shares upon
the conversion of this Note, and such certificates shall be issued in the name
of the Holder of this Note.

 



--------------------------------------------------------------------------------



 



     11. This Note does not entitle the Holder to any voting rights or other
rights as a stockholder of the Company prior to the exercise hereof.
     12. Upon receipt by the Company of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of this Note, and in case of loss,
theft or destruction of this Note, upon delivery of an indemnity agreement or
security reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Note, and
upon reimbursement to the Company of all reasonable expenses incidental thereto,
the Company will make and deliver to the Holder, in lieu thereof, a new Note in
substantially identical form and dated as of such cancellation.
     13. If the last or appointed day for the taking of any action or the
expiration of any right required or granted herein shall be a Saturday or a
Sunday or shall be a legal holiday in the United States or the State of
California, then such action may be taken or such right may be exercised on the
next succeeding business day.
     14. (a) This Note shall be governed by and construed in accordance with the
laws of the State of California applicable to contracts made and to be performed
wholly within such state.
          (b) Except as otherwise provided herein, any notice or demand which,
by the provisions hereof, is required or which may be given to or served upon
the parties hereto shall be in writing and, if by telegram, telecopy or telex,
shall be deemed to have been validly served, given or delivered when sent, if by
personal delivery, shall be deemed to have been validly served, given or
delivered upon actual delivery and, if mailed, shall be deemed to have been
validly served, given or delivered three (3) business days after deposit in the
United States mails, as registered or certified mail, with proper postage
prepaid and addressed to the party or parties to be notified.
          (c) The Holder acknowledges that the Conversion Shares acquired upon
the exercise of this Note may have restrictions upon its resale imposed by state
and federal securities laws.
          (d) With regard to any power, remedy or right provided herein or
otherwise available to any party hereunder (i) no waiver or extension of time
shall be effective unless expressly contained in a writing signed by the waiving
party; and (ii) no alteration, modification or impairment shall be implied by
reason of any previous waiver, extension of time, delay or omission in exercise,
or other indulgence.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          (e) This Note constitutes the Company’s and Holder’s entire agreement
with respect to the subject matter hereof and supersedes all agreements,
representations, warranties, statements, promises and understandings, whether
oral or written, with respect to the subject matter hereof. This Note may not be
amended, altered or modified except by a writing signed by the Company and the
Holder.
     IN WITNESS WHEREOF, the Issuer has caused this Convertible Note to be duly
executed by an officer thereunto duly authorized.

              SAVE THE WORLD AIR, INC.      
By
                     
 
  Name:        
 
  Title:        

          ACKNOWLEDGED AND ACCEPTED:
 
        MORALE ORCHARDS, LLC
Investor Address:
  17048 SE River Road, Portland, Oregon 97267    
 
       
Investor Signature:
       
 
       

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE OF CONVERSION RIGHT
TO: SAVE THE WORLD AIR, INC.
     (1) The undersigned hereby elects to convert $                     of the
attached Note into                      shares of Common Stock (the “Shares”) of
Save the World Air, Inc. pursuant to the terms of the attached Note.
     (2) Please issue a certificate or certificates representing the Shares in
the name of the undersigned or in such other name as is specified below:

                             (Print Name)          Address:                     
        

     (3) The undersigned confirms that the Shares are being acquired for the
account of the undersigned for investment only and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or selling the Shares.
     (4) The undersigned accepts such shares subject to the restrictions on
transfer set forth in the attached Note.

                        (Date)    (Signature)                  (Print Name)     

 